United States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
                     UNITED STATES COURT OF APPEALS                        May 21, 2003
                          FOR THE FIFTH CIRCUIT
                           ____________________                      Charles R. Fulbruge III
                                                                             Clerk
                                 No. 02-41278
                               Summary Calendar
                             ____________________

              DAVID HAFFLEY, Deceased; MARY LOU HAFFLEY;
                          KATRINA KAY HAFFLEY,

                                                         Plaintiffs-Appellees,

                                      versus

             NATIONWIDE MUTUAL INSURANCE CO.; JOHN VEALE;
                       NATIONWIDE INSURANCE CO.,

                                           Defendants-Appellants.
_________________________________________________________________

           Appeal from the United States District Court
                for the Eastern District of Texas
                           (6:02-CV-197)
_________________________________________________________________

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Nationwide appeals the remand of this action, pursuant to 28

U.S.C.   §   1447(c),   to    Texas    state    court.      Alternatively,        it

petitions    for   mandamus    relief.         Nationwide   also    appeals      the

district court’s awarding plaintiff costs and fees related to

Nationwide’s removal.

     Judy Chaney, pursuant to a turnover order through which she

obtained the Haffleys’ rights against Nationwide, brought suit in


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Texas state court.      She alleged: (1) unfair claim settlement

practices under, inter alia, Art. 21.21, § 4(10) of the Texas

Insurance Code; (2) breach of the duty to settle; and (3) violation

of the Texas Deceptive Trade Practices Act (DTPA).         Chaney also

sought a declaratory judgment that a release signed by the Haffleys

regarding these claims was invalid.     Nationwide removed to federal

court, contending that its employee, Veale, had been fraudulently

joined to defeat diversity jurisdiction.      As noted, the case was

remanded to state court.

      “Our standard of review as to determinations of jurisdiction

is plenary.”    Bogle v. Phillips Petroleum Co., 24 F.3d 758, 760

(5th Cir. 1994)(citation omitted).      "An order remanding a case to

the State court from which it was removed is not reviewable on

appeal or otherwise...." 28 U.S.C. § 1447(d). However, only those

cases remanded for grounds described in § 1447(c) are immune to

review under § 1447(d).      Thermtron Prods., Inc. v. Hermansdorfer,

423   U.S.   336,   345-46   (1976),   abrogated   on   other   grounds,

Quackenbush v. Allstate Ins. Co., 517 U.S. 706 (1996).          Lack of

subject matter jurisdiction is a § 1447(c) ground.       E.g. Heaton v.

Monogram Credit Card Bank of Georgia, 231 F.3d 994, 997 (5th Cir.

2000), cert. denied, 533 U.S. 915 (2001).          The district court

determined that it lacked diversity jurisdiction and, pursuant to

§ 1447(c), remanded the action to state court. Therefore, this

court has no jurisdiction to review that decision whether through

appeal, see 28 U.S.C. § 1447(d), or through a petition for a writ
of mandamus, e.g. Linton v. Airbus Industrie, 30 F.3d 592, 599 (5th

Cir.), cert. denied, 513 U.S. 1044 (1994).

       An award of fees and costs relating to a motion to remand is

reviewed for abuse of discretion. Valdes v. Wal-Mart Stores, Inc.,

199 F.3d 290, 292 (5th Cir. 2000).             The award is proper if the

removing party had no “objectively reasonable grounds to believe

the removal was legally proper”.        Id. at 293.

       The district court stated: “Since Defendants failed to address

all Plaintiffs’ claims, Defendants could not objectively believe

that   removal    was   legally    proper”.      The    district    court   held

defendants failed to address plaintiffs’ claims under the Texas

Uniform Fraudulent Transfer Act (TUFTA) “and only address[ed] the

Texas [DTPA] under the issue of collateral estoppel”.                 Regarding

the release that defendants claim immunizes them from suit, the

district court stated defendants “never address[ed] Plaintiffs’

claims of fraud, duress, or lack of consideration”.

       Regarding TUFTA, none of the plaintiffs’ pleadings assert a

claim under the Act, nor do plaintiffs contend on appeal that they

did so.   As to plaintiffs’ DTPA claim, it is tied to the Art. 21.21

claim,    which   the   district    court     found    to   only   “possib[ly]”

constitute a state cause of action.             See TEX. BUS. & COM. CODE §

17.50(a)(4).      Finally, defendants, in responding to plaintiffs’

remand motion, addressed plaintiffs’ claims of fraud, duress and

lack of consideration with regard to the release by contending

there was no evidence to support such claims.               In this regard, the
defendants attached an affidavit by Haffley to show those claims

were invalid.

     Because    the   district   court   based   its   determination   that

defendants could not objectively believe that removal was proper on

the defendants’ failure to address the above issues, it abused its

discretion in awarding costs and fees to plaintiffs.

                                 DISMISSED IN PART; VACATED IN PART